DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8-10, 12, 13, 16-18, 22, 23, 25, 26, 29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0170522 (SUN hereinafter) in view of US 2012/0045553 (SENGUPTA hereinafter) in view of US 2012/0118310 (CANTRELL hereinafter), and further in view of US 20100291245 (GAO hereinafter). 
Regarding claim 1, SUN teaches a smokeless tobacco product comprising granules (abstract) wherein each granule comprises a core and at least one layer around the core. SUN teaches the at least one layer includes at least one layer (“first layer”) and including a binder (“second binder”) and an additional layer (“second layer”) surrounding the first layer and including the binder, wherein the second layer has a different composition than the first layer ([0028]).
SUN teaches that the core includes a binder (“first binder”)([0007]). SUN teaches that the core can include tobacco particles within a matrix ([0026]), but SUN does not expressly teach that the core includes lipid.
SENGUPTA teaches a smokeless tobacco product comprising a plurality of granules ([0031], “encapsulated flavorant”), each granule having: a core comprising a lipid and a binder, and two layers surrounding the core ([0003]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have incorporated lipid in the core of SUN, as taught by SENGUPTA, specifically because it is known to emulsify oil soluble flavorants by dissolving them in lipid (SENGUPTA, [0011]), with a reasonable expectation of success and predictable results. 
SENGUPTA does not explicitly teach the weight percent of lipid in the core. However, given that SENGUPTA teaches that the core comprises a lipid and a binder, and there are a finite number of possible combinations of the lipid and the binder, one of ordinary skill in the art at the time of the invention could have pursued the known potential solutions with a reasonable expectation of success. The courts have held that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  See MPEP 2143 E.
Additionally, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
In the alternative, CANTRELL teaches a smokeless tobacco product comprising about 50 dry weight percent of lipid ([0009]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have made the weight percent of lipid in the core composition of SENEGUPTA in the weight percent disclosed by CANTRELL with a reasonable expectation of success and predictable results.     
The modified teachings of SUN do not expressly teach that the granules have an oven volatiles content ranging from 5 weight percent to 55 weight percent.
GAO teaches a soft, chewable and orally dissolvable and/or disintegrable product (abstract) that includes tobacco ([007]). GAO teaches that the oven volatiles content of the product is about 10 wt % to about 16 wt %. GAO teaches that the low water content of the soft, chewable and orally dissolvable and/or disintegrable product protects against microbial growth in the product thereby increasing shelf-life ([0045]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have made the oven volatiles content of the granules of the modified teachings of SUN about 10 wt % to about 16 wt %, as taught by GAO, with a reasonable expectation of success and predictable results, name to protect the granules of the modified teachings of SUN against microbial growth in the product thereby increasing shelf-life (GAO, [0045]). 
Regarding claim 5, SUN teaches the core can include tobacco particles within a matrix of other constituents ([0026]). SENGUPTA teaches a smokeless tobacco product comprising a plurality of granules, each granule having: a core comprising a lipid and a binder ([0003]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have made the matrix of SUN a lipid matrix, as taught by SENGUPTA, with a reasonable expectation of success and predictable results. 
Regarding claim 6, modified SUN teaches the core comprises a flavorant (SUN, [0026]). 
Regarding claim 8, modified SUN teaches the tobacco particles have an average diameter of less than 100 micrometers (SUN, [0032]). 
Regarding claim 9, modified SUN teaches that the layer can include one or more flavorants (SUN, [0037]).
Regarding claim 10, modified SUN teaches incorporating many of the claimed flavorants (SUN, [0038]).
Regarding claim 12, modified SUN teaches that the two layers have different concentrations of tobacco (SUN, [0028]).
Regarding claim 13, modified SUN teaches that the granules have the claimed flavor profile (SUN, [0058]). 
Regarding claim 16, modified SUN teaches the tobacco particles can include non-fermented tobacco (SUN, [0008]).
Regarding claim 17, modified SUN teaches that the tobacco in the granules is prepared from plants having less than 20 micrograms of DVT per square centimeter of green leaf tissue (SUN, [0035]).
Regarding claim 18, modified SUN teaches the tobacco particles of the at least one layer have an average diameter of less than 100 micrometers (SUN, [0008]). 
Regarding claim 22, modified SUN teaches the granule is generally spherical ([0010]). 
Regarding claim 23, modified SUN teaches that each granule has a diameter between 500 micrometers and 5 millimeters (SUN, [0010]). 
Regarding claim 25, SUN teaches a smokeless tobacco product comprising granules (abstract) wherein each granule comprises a core and at least one layer around the core. SUN teaches the at least one layer includes at least one layer (“first layer”) and including a binder (“second binder”) and an additional layer (“second layer”) surrounding the first layer and 
SUN teaches that the core can include tobacco particles within a matrix ([0026]), but SUN does not expressly teach that the core includes a lipid.
  SENGUPTA teaches a smokeless tobacco product comprising a plurality of granules ([0031], “encapsulated flavorant”), each granule having: a core comprising a lipid and a binder, and two layers surrounding the core ([0003]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have incorporated lipid in the core of SUN, as taught by SENGUPTA, with a reasonable expectation of success and predictable results.
Modified SUN does not expressly teach that the core including the lipid, the flavorant and the plurality of tobacco particles is greater than or equal to 95 weight percent. However, the two layers are biopolymer layer coatings while the core includes the lipid, the flavorant and the plurality of tobacco particles, and therefore it follows that close to all of the weight of the granules is based on the components of the core. 
Regarding claim 26, modified SUN teaches that each granule has a diameter between 500 micrometers and 5 millimeters (SUN, [0010]) and the core can have a diameter of between 300 micrometers and 2 millimeters (SUN, [0007]). Thus, the thickness of two layers (one layer on either side of the core) is 200 micrometers and 3 millimeters, so the thickness of one layer is between 100 micrometers and 1.5 millimeters. 
Regarding claim 29, modified SUN teaches that the lipid may be any suitable lipid including vegetable, mineral, olive, phytosterols, and/or other oils from tobacco, soy plants, 
Regarding claim 31, modified SUN teaches that each layer can include MCC ([0040]).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified SUN as applied to claim 1 above, and further in view of US 20090025741 (CRAWFORD hereinafter).
Regarding claim 28, modified SUN does not expressly teach that the core further includes caffeine. 
CRAWFORD teaches capsules that contain various flavors and/or energizing agents ([0031]) wherein the energizing agent is caffeine (claim 10). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the flavorant in the core of modified SUN with an energizing agent with predictable results and a reasonable expectation of success. 

Claims 30 and 32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over modified SUN as applied to claim 1 above, and further in view of US 2010/0275936 (BIVEHED hereinafter). 
Regarding claims 30 and 32, modified SUN further teaches that the core can include a binder ([0007]) and that the binder can be selected from cellulosics (e.g., carboxymethyl cellulose (CMC), hydroxypropyl cellulose (HPC), hydroxyethyl cellulose (HEC), hydroxypropyl methyl cellulose (HPMC), and methyl cellulose (MC)) [0009]. 
SUN does not expressly teach MCC.
BIVEHED teaches a smokeless compressed tobacco product which teaches that suitable binders and fillers are microcrystalline cellulose, methyl cellulose and carboxymethyl cellulose with MCC as the preferred product because it functions as both a binder and a filler ([0044]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted MCC for the methyl cellulose or carboxymethyl cellulose in modified SUN with a reasonable expectation of success and predictable results. 

Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the prior art does not teach the new claim limitation. The Examiner respectfully disagrees. The new claim limitation is taught in view of US 2010/0291245.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747